Title: Enclosure: Draft of a Resolution for the City of Washington
From: White, Alexander
To: Jefferson, Thomas

Draft of a Resolution for the City of Washington
              Resolved, as the opinion of the Board that a Plan of the City of Washington on which the public appropriations, as they are described in the several Acts of the Presidents of the U States directing the conveyance thereof to the Commissioners; the squares or Parcels of ground which have been divided, or prepared for division, as building lots; and the Streets as actually laid out on the ground, shall be plainly and distinctly delineated—ought to be engraved, and published under the sanction of the President of the U. States—And that a Street round those parts of the City which bind on navigable water ought also to be designated on such plan so that the same, in such parts as are covered with water, may hereafter be made, agreeably to an established Rule—
            